Per Curiam.
Respondent was suspended from practice by this Court in November 1995 for a period of six months (Matter of Chariff, 221 AD2d 719).
On July 9, 1997, his application for reinstatement was denied because he had failed to submit necessary information and documentation (Matter of Chariff, 241 AD2d 621). He now renews his application.
An examination of the papers submitted on this reapplication indicates that respondent has complied with the provisions of the order of suspension and with section 806.9 (22 NYCRR 806.9) of this Court’s rules regarding the conduct of suspended lawyers and has complied with the requirements of section 806.12 (22 NYCRR 806.12) regarding reinstatement. Petitioner, the Committee on Professional Standards, has advised that it does not oppose the application. Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.